     Case 2:21-mc-00171-WBS-JDP Document 10 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD APPEL,                                      Case No. 2:21-mc-00171-WBS-JDP
12                       Plaintiff,                      ORDER DIRECTING TRANSFER
13            v.
14    ROBERT S. WOLF,
15                       Defendant.
16

17          Howard Appel brought a defamation action against Robert Wolf in the Southern District

18   of California. Here, Appel moves to quash a subpoena issued to Millennium Health LLC—a non-

19   party located in San Diego—that requires compliance in Sacramento. Millennium Health has not

20   filed any objection to the subpoena in this court. The subpoena on its face does not appear to

21   comply with the Rule 45 location requirement. Fed. R. Civ. P. 45(c). Further, since Millennium

22   Health has not asserted rights in this court, the only issue at stake in this motion is the proper

23   scope of discovery in the Southern District of California. Thus, there are also exceptional

24   circumstances to justify the transfer of this motion. Fed. R. Civ. P. 45(f).

25          Accordingly, the Clerk of Court is directed to transfer this matter to the Southern District

26   of California.

27

28
                                                         1
     Case 2:21-mc-00171-WBS-JDP Document 10 Filed 09/01/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   September 1, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
